Exhibit 10.5

ICAGEN, INC.

Summary of Director Compensation

Compensation of our Directors

Icagen, Inc. reimburses each non-employee director for out-of-pocket expenses
they incur in attending Board and committee meetings and pays each non-employee
director an annual retainer fee of $25,000. The Chairman of the Company’s Audit
Committee receives an additional annual retainer of $10,000 and other committee
chairmen receive an additional annual retainer of $3,000. In addition, the
Company pays each non-employee director $1,000 for attendance at each Board
meeting in which he or she participates in person or $500 if attendance is by
telephone. Each non-employee director also receives $1,000 for each meeting of a
committee of the Board in which he or she participates in person or $500 if
attendance is by telephone that is held on a day other than the day of the date
of any meeting of the full Board of Directors. Directors who are also the
Company’s employees do not receive any compensation in their capacities as
directors.

Upon the commencement of service on the Board by any non-employee director, the
Company grants to such person a non-statutory stock option to purchase the
number of shares of the Company’s common stock equal to the product of
(i) 10,000 shares of the Company’s common stock divided by 12 and (ii) the
number of full calendar months between the date of commencement of service and
the month in which the Company’s next annual meeting of stockholders is
scheduled to occur. Each of the Company’s non-employee directors is also
automatically granted a non-statutory stock option to purchase 10,000 shares of
the Company’s common stock every year on the first business day after the
Company’s Annual Meeting of Stockholders. In addition, the Company’s Chairman of
the Board of Directors receives a non-statutory stock option to purchase 20,000
additional shares of the Company’s common stock every year on the first business
day after the Company’s Annual Meeting of Stockholders. Options granted to the
Company’s non-employee directors are fully vested on the date of grant and have
exercise prices equal to the closing price of the Company’s common stock on the
date of grant.

In order to transition the Company’s policy of automatically granting options to
non-employee directors every year on the first business day of the calendar year
to every year on the first business day after the Company’s Annual Meeting of
Stockholders, on January 2, 2008, each of the Company’s non-employee directors
will receive a non-statutory stock option to purchase 5,000 shares of the
Company’s common stock. The Company’s Chairman of the Board of Directors will
also receive a non-statutory stock option to purchase 10,000 additional shares
of the Company’s common stock. These options will be fully vested on the date of
grant and will have exercise prices equal to the closing price of the Company’s
common stock on the date of grant.